Citation Nr: 1511551	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  06-29 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a recurrent disability manifested by joint pain.  

2.  Entitlement to service connection for a headache disorder.  

3.  Entitlement to service connection for a sinus disorder to include recurrent sinusitis.  

4.  Entitlement to service connection for a respiratory disorder to include allergic rhinitis.  

5.  Entitlement to service connection for a pulmonary disorder to include bronchitis.  

6.  Entitlement to service connection for a left leg disorder to include fracture residuals and shin splints.  

7.  Entitlement to a compensable disability evaluation for the Veteran's lumbosacral spine degenerative disc disease for the period prior to August 11, 2008.  
8.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's lumbosacral spine degenerative disc disease for the period on and after August 11, 2008.  

9.  Entitlement to an initial compensable disability evaluation for the Veteran's left hand disability.  

10.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) prior to November 29, 2009.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had certified active service from August 1984 to January 1985; from July 1991 to October 1991; and from February 2003 to May 2004.  He had additional duty with the Alabama Army National Guard.  The Veteran served in Southwest Asia and was awarded the Combat Action Badge.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Montgomery, Alabama, Regional Office (RO) which, in pertinent part, established service connection for both a back disorder and a left hand disorder; assigned noncompensable evaluations for those disabilities; effectuated the awards as of May 22, 2004; and denied service connection for depression, memory loss, left leg fracture residuals, a sinus disorder, bronchitis, headaches, aching joints, and broken teeth.  In June 2006, the RO granted service connection for posttraumatic stress disorder (PTSD) with depression and memory loss; assigned a 50 percent evaluation for that disability; and effectuated the award as of May 22, 2004.  In October 2008, the RO, in pertinent part, recharacterized the Veteran's back disorder as lumbosacral spine degenerative disc disease; increased the evaluation for that disability from noncompensable to 20 percent; and effectuated the award as of August 11, 2008.  In March 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

In December 2010, the RO, in pertinent part, granted a TDIU and effectuated the award as of November 30, 2009.  In October 2011, the Appeals Management Center (AMC) granted service connection for traumatic loss of teeth #11 and #12; assigned a noncompensable evaluation for that disability; and effectuated the award as of May 22, 2004.  In January 2013, the Board noted that the Veteran declined to waive RO review of additional evidence submitted into the record since the last supplemental statement of the case (SSOC) and remanded the Veteran's appeal to the RO for additional action.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of service connection for a headache disorder, a sinus disorder, a respiratory disorder, a pulmonary disorder, and a left leg disorder; the evaluations of the Veteran's lumbosacral spine degenerative disc disease and his left hand disorder; and a TDIU for the period prior to November 29, 2009, are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  



FINDING OF FACT

In his December 2014 Informal Hearing Presentation, the accredited representative expressly withdrew the Veteran's substantive appeal from the denial of service connection for a recurrent disability manifested by joint pain.  


CONCLUSION OF LAW

The issue of service connection for a recurrent disability manifested by joint pain has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In his December 2014 Informal Hearing Presentation, the accredited representative expressly withdrew the Veteran's substantive appeal from the denial of service connection for a recurrent disability manifested by joint pain.  

A veteran or his accredited representative may withdraw the veteran's substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the accredited representative effectively withdrew the Veteran's substantive appeal from the denial of service connection for a recurrent disability manifested by joint pain.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, those issues should be dismissed.  38 U.S.C.A. § 7105.  


ORDER

The issue of service connection for a recurrent disability manifested by joint pain is dismissed.  

REMAND

Headache Disorder

The Veteran's service treatment records state that he was treated for head trauma and complained of headaches.  A January 2003 active duty treatment record conveys that the Veteran complained of headaches.  An assessment of headaches was advanced.  The report of a March 2013 post-deployment physical evaluation states that the Veteran complained of recurrent headaches.  An undated Statement of Medical Examination and Duty Status (DA Form 2173) relates that the Veteran was "injured while riding in Iraq on MSR Tampa Hwy ... Hwy filled with pot holes causing SM to hit roof of cab."  

VA clinical documentation dated in April 2013 notes that the Veteran complained of headaches.  Treating VA medical diagnosed the Veteran with "allergic rhinitis - causing headaches."  

The report of a February 2013 VA headaches examination states that the Veteran was diagnosed with tension headaches.  The examiner concluded that "the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The VA doctor clarified that "I did not locate evidence in [service treatment records] in the C-file to establish a medical connection between current headaches and his active service" and "his current headache is more likely than not due to his current environment and stressors."  The Board is unable to discern whether the examiner's use of the term "stressors" was meant to denote the existence of an etiological relationship between the Veteran's diagnosed headaches and his service-connected PTSD.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The mere absence of documentation in service treatment records of a claimed disorder is not, in itself, an adequate basis on which to rest a medical opinion.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, the Board finds that further VA neurological evaluation is required.  

Clinical documentation dated after April 2013 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Sinus, Respiratory, and Pulmonary Disorders

The report of the March 2013 post-deployment physical evaluation states that the Veteran presented a history of exposure to oil and trash fires and vehicle exhaust; a chronic cough; a runny nose; and chest pain during his deployment.  

The report of an August 2010 VA examination states that the Veteran presented a history of chronic sinusitis and sinus headaches which started while he was in Iraq and continued until the present time.  The examiner noted that contemporaneous X-ray studies of the sinuses revealed findings consistent with chronic sinusitis.  The Veteran was diagnosed with both chronic sinusitis and chronic headaches.  

The report of a February 2013 VA respiratory examination states that the Veteran was diagnosed with allergic rhinitis.  The examiner concluded that "the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The physician stated that: "I did not locate documentation of persistent nasal/sinus abnormalities in [service treatment records] in the C-file;" "his 2012 VA medical examinations do not document nasal/sinus abnormality;" and "documentation to support a claim that he has a current chronic sinus disorder with a medical connection to active service was not provided at this visit."  The examiner did not address either the Veteran's in-service respiratory complaints or the August 2010 VA X-ray studies revealing chronic sinusitis.  

A March 2013 addendum to the February 2013 VA examination report conveys that the examiner advanced that  "I reviewed the C-file again; all tabs were reviewed, I did not identify new medical evidence in my second C-file review that would cause me to change my 2/27/2013 medical opinion that his current nasal/sinus symptoms to include symptoms associated with allergic rhinitis had onset during his active service" and "I did not locate documentation to support a claim that his current allergic rhinitis or current nasal/sinus symptoms have a medical connection to his active service."  

Given the Court's direction in Barr and Buchanan, the Board finds that further VA evaluation addressing the Veteran's respiratory, pulmonary, and sinus disorders is necessary to adequately address the issues raised by the instant appeal.  

Left Leg Disorder 

A June 2012 VA treatment record states that the Veteran complained of numbness of the legs.  He reported that he was seeing a Dr. Bernard, a neurosurgeon, the next day.  Clinical documentation from Dr. Bernard is not of record.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Lumbosacral Spine

The June 2012 VA treatment record states that the Veteran complained of severe back pain.  He reported that was involved in a riding mower accident in April 2012 and sustained a vertebral fracture.  The Veteran stated that he was seeing Dr. Bernard, the next day.  As noted above, clinical documentation from Dr. Bernard is not of record.  

The Veteran was last afforded a VA examination which addressed his lumbosacral spine in September 2010.  Given the apparent increase in severity of the Veteran's service-connected lumbosacral spine disability, the Board finds that further VA spine evaluation is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Left Hand Disorder 

The Veteran was last afforded a VA examination which addressed his left hand disorder in September 2010.  The Board finds that further orthopedic evaluation would be helpful in determining the current nature and severity of his service-connected disability.  

TDIU for the Period Prior to November 29, 2009

Entitlement to a TDIU requires an accurate assessment of the impairment associated with all the Veteran's service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his claimed recurrent headache disorder, a sinus disorder, respiratory disorder, pulmonary disorder, and left leg disorder and service-connected lumbosacral spine degenerative disc disease and left hand disability after May 2012 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact Dr. Bernard and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record including that pertaining to treatment after April 2013.  

3.  Schedule the Veteran for a VA neurological examination in order to determine the nature and etiology of his recurrent headache disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent headache disorder had its onset during active service; is related to the Veteran's in-service headaches, head trauma, and/or service in Iraq; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to his service-connected disabilities.  

Service connection is currently in effect for PTSD to include depression and memory loss, lumbosacral degenerative disc disease, a left hand disorder, traumatic loss of teeth numbers 11 and 12, and erectile dysfunction.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of his claimed recurrent sinus disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If a recurrent sinus disorder is not identified, the examiner should specifically state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent sinus disorder had its onset during active service; is related to the Veteran's in-service respiratory complaints, headaches, head trauma, and/or service in Iraq; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to his service-connected disabilities.  

Service connection is currently in effect for PTSD to include depression and memory loss, lumbosacral degenerative disc disease, a left hand disorder, traumatic loss of teeth numbers 11 and 12, and erectile dysfunction.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of his claimed recurrent respiratory and pulmonary disorders.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent respiratory disorder and pulmonary disorder had its onset during active service; is related to the Veteran's in-service respiratory complaints and/or service in Iraq; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to his service-connected disabilities.  

Service connection is currently in effect for PTSD to include depression and memory loss, lumbosacral degenerative disc disease, a left hand disorder, traumatic loss of teeth numbers 11 and 12, and erectile dysfunction.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

6.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of his claimed recurrent left leg disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If a recurrent left leg disorder is not identified, the examiner should specifically state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent left leg disorder had its onset during active service; is related to the Veteran's in-service left leg complaints and/or service in Iraq; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to his service-connected disabilities.  

Service connection is currently in effect for PTSD to include depression and memory loss, lumbosacral degenerative disc disease, a left hand disorder, traumatic loss of teeth numbers 11 and 12, and erectile dysfunction.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

7.  Schedule the Veteran for a VA spinal examination in order to determine the current nature and severity of his service-connected lumbosacral spine degenerative disc disease.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should express an opinion as to the impact of the Veteran's lumbosacral spine disorder upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

8.  Schedule the Veteran for a VA orthopedic examination in order to determine the current nature and severity of his service-connected left hand disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should express an opinion as to the impact of the Veteran's lumbosacral spine disorder upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

9.  Then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a SSOC which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate e period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 



	(CONTINUED ON NEXT PAGE)



or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


